Filed 9/28/15 In re Samantha L. CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re SAMANTHA L., a Person Coming                                   B261728
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. CK91437)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JENNIFER C.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Rudolph A. Diaz, Judge. Affirmed.
         M. Elizabeth Handy, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, Stephen D. Watson, Deputy County Counsel, for Plaintiff and
Respondent.
             ___________________________________________________
       Jennifer C. (Mother) challenges a juvenile court order sustaining a supplemental
petition and removing a young daughter from her care. (Welf. & Inst. Code, § 387.)
Substantial evidence shows that Mother relapsed into drug abuse, posing a serious risk of
harm to the child and necessitating a new placement. We affirm.
                                         FACTS
       Mother’s daughter is Samantha L, born in July 2010. The child’s father is
Ronnie L. (Father), who is not a party to this appeal. In January 2012, the Department of
Children and Family Services (DCFS) received referrals alleging that Father and Mother
engage in domestic violence and drug abuse, smoke and sell crystal “meth,” and use
drugs in front of Samantha.1 Samantha sleeps on the floor and is not properly fed.
       Mother confirmed that Father attacked her. He said, “Stupid bitch go do my
laundry,” then followed her outside. When Mother got into her car, Father punched her
face and arm, pushed her out of the car, and drove off with Mother’s foot inside the car.
She broke loose before sustaining serious injury. Father drove Mother’s car into a curve
in the road and damaged it. Mother was bruised and her shirt was torn. The police
arrested Father, who denied knowing why Mother was injured. Father was charged with
carjacking, spousal assault, and assault with a deadly weapon.
       Mother described prior incidents of domestic violence. In April 2011, Mother
filed a police report after Father broke her windshield and physically attacked her; she
later asked for criminal charges to be dropped. In May 2011, Father threw Samantha’s
shoe and hit Mother in the eye: as a result, her vision is now blurred. In September
2011, Father attacked Mother, punching her all over her body and causing marks and
bruises. Mother again refused to press charges. In December 2011, Father broke
Mother’s car window while she and Samantha were in the car; Mother received medical
attention for her injuries but did not file a police report. The maternal grandmother



1      Referring to methamphetamine (meth).


                                             2
(MGM) expressed concern for the safety of Mother and Samantha, as Mother remains at
Father’s side despite his many attacks on her.
       Mother denied drug use and submitted to testing on January 5, 2012: the results
were positive for meth and amphetamines. Mother expressed surprise and suggested that
someone spiked her drink. She blamed Father for her 2011 arrest for drug possession,
saying he put drugs in her vehicle.2 Mother was offered a rehabilitation program upon
her arrest, but had yet to participate in it. During her interview with the social worker,
Mother was pacing and unable to stay focused, had dilated pupils, and was paranoid.
       DCFS determined that Samantha is “at immediate risk of harm if she remains
under the care and supervision of [Mother and Father].” Mother’s drug use affected her
ability to care for one-year-old Samantha: meth “is an inherently dangerous drug” that
causes hallucinations, sleep deprivation, anger, paranoia and depression. Father was
incarcerated. A dependency petition was filed alleging that violent parental altercations
in the presence of the child, plus Mother’s drug abuse, pose a danger to Samantha’s
health and safety. On January 13, 2012, the juvenile court found a prima facie case for
detaining Samantha from Mother and Father. She was placed in foster care, and her
parents were given monitored visitation. An amended petition was filed, adding an
allegation that Father has a history of smoking crystal meth and marijuana with Mother,
rendering him incapable of providing Samantha with regular care and supervision.
       When interviewed, Father said, “I did not do anything” and accused Mother of
lying. He denied hitting Mother in 2011 or 2012, or driving while Mother’s leg was
caught in the door. He denied knowing that Mother uses drugs, though he saw her
“acting out kind of weird” and he denied using drugs himself. He stated that he was
convicted of drug possession, but blamed a friend for having drugs in the car while Father
was a passenger. DCFS noted another incidence of violence dating from the beginning of
2011, when Father threw a bottle at Mother and struck her in the face.



2      Father has a criminal record involving drugs.


                                              3
       Mother conceded that she and Father engage in domestic violence, beginning
when she was pregnant with Samantha. In April 2011, Father tried to hit her and threw a
bottle at her. She heard a loud noise outside, and saw that Father had broken the
windshield of her car with a vase. When Mother called the police, Father was enraged
and kicked her in the stomach. He was arrested, but Mother got back with him a few
days later because he promised to change and Mother “did not want my daughter to grow
up without a father.” The following month, Father struck Mother’s eye with Samantha’s
shoe. In September 2011, Father got mad because Mother found text messages from
another woman on his phone, so “he hit me over my head with his fist and he left me a
big bump. He tore my blouse, and he hit my leg with his fist and left me a bruise on my
leg. He dragged me by my hair.” The police came, but Mother remained with Father. In
December 2011, Father broke the window of her car with a stick, injuring her. Father
took Mother to the hospital and asked for forgiveness. In the last incident, on January 2,
2012, Father “socked me with his fists on my face, my head, my arms and my legs while
I was driving. I stopped and he ripped my clothes and pushed me out of the car,” then
drove off with her leg in the door. He steered the car into a curb and flattened the tire.
The police arrested Father and photographed Mother’s injuries. While the MGM was
aware of Father’s violence, the paternal grandmother (PGM) denied that Father uses
drugs or fights with Mother.
       Mother agreed that she has a history of using marijuana with Father, since age 16.
She and Father smoked “crystal” in November and December 2011, in Father’s backyard.
She also smoked the drug with friends in January 2012. Mother tested positive for meth
and amphetamines on January 26, 2012.
       At the jurisdiction hearing on March 8, 2012, Mother pleaded no contest to the
petition. Father denied “that there was ever any incident of domestic violence” or that
“he is a user of any sort of . . . illegal substance.”
       The court sustained three counts: (1) Mother and Father engaged in violent
physical altercations, including an incident in 2011 in which Mother was injured when
Father shattered a car window in Samantha’s presence, among other attacks by Father in

                                                4
2011, and an assault in 2012 for which Father was arrested; (2) Mother has an unresolved
history of drug abuse, which limits her ability to provide child care and supervision; and
(3) Father has a history of smoking crystal meth and marijuana with Mother and is a
current abuser of amphetamine and meth, which renders him incapable of providing
regular child care and supervision. Samantha was declared a dependent of the court, and
the court found a substantial risk of danger if she were returned to the parents. The court
ordered reunification services. Father was ordered to participate in a full drug/alcohol
program with aftercare; random on-demand drug testing; a 12-step program; a 52-week
domestic violence class for perpetrators; a parenting class; and individual counseling to
address case issues. Mother was ordered to complete a full drug/alcohol program with
aftercare; a 12-step program; a domestic violence support group for victims; a parenting
class; and individual counseling to address case issues. The parents were given
monitored visitation.
       Samantha was placed with a maternal great aunt. During an evaluation in June
2012, two-year-old Samantha exhibited severely delayed receptive skills, and profoundly
delayed language skills equivalent to those of a child six to nine months old. As of
September 2012, Father continued to be incarcerated and Mother’s attendance in court-
ordered programs was minimal. She tested positive for drugs on several occasions, failed
to appear for six out of 12 tests, and was ejected from her rehabilitation program. The
court admonished Mother for her lack of progress. Samantha adjusted to her placement,
but has a strong bond with Mother.
       In March 2013, Mother was in partial compliance with the case plan, having
completed parenting classes, domestic violence counseling, and individual counseling.
She participated in a second drug treatment program, but was a “no show” for seven of
10 random tests and did not enroll in a 12-step program. DCFS was unsure if Mother
was using drugs, given her failure to show up for tests. Father was still incarcerated. He
was not enrolled in drug testing, domestic violence, a 12-step program, or individual
counseling, which are not offered at his prison. On March 7, 2013, the court granted



                                             5
Mother unmonitored visits on condition that she test clean, but identified the permanent
plan as placement with the maternal great aunt.
      By September 2013, Samantha showed improved language skills because her
caregiver enrolled her in several developmental programs. Mother visited consistently
but tested positive for cannabinoids in July 2013; she acknowledged that she “messed
up.” Due to the relapse, DCFS reinstituted monitoring for Mother’s visits with
Samantha. Father was released from prison, and was participating in services. He visited
Samantha weekly. Mother enrolled in a third drug program and had four negative drug
tests from September to November 2013. On November 20, 2013, the court followed
DCFS’s recommendation and returned Samantha to Mother’s care, under DCFS
supervision. Samantha was happy to be living with Mother.
      Despite her continuing participation in drug counseling, Mother tested positive for
amphetamines on April 10, 2014. Mother claimed “that it was due to her taking special
diet pills.” Her participation in group counseling sessions (at a fourth drug program) was
poor. Father completed most of his court-ordered programs and was nearly done with a
52-week domestic violence course. He had weekly monitored visits with Samantha, but
did not maintain contact with DCFS. Father enrolled in a 12-step program and tested
negative for drugs in 2013 and 2014. He was given unmonitored visits.
      On October 8, 2014, DCFS filed a supplemental petition after Mother tested
positive for meth and amphetamines on September 22, 2014. Samantha was detained
because Mother continues to use meth, an inherently dangerous drug, and she cannot care
for Samantha while under the influence. Because Father had completed his case plan and
was having unmonitored visits with Samantha since July 2014, DCFS placed the child in
Father’s care. Mother denied using drugs and again claimed use of diet pills; however,
the pills she used would not produce a positive result for meth or amphetamines. The
court found a prima facie case for detaining Samantha from Mother and placed the child
with Father.
      In the jurisdiction report, Mother admitted using drugs, but stated that she enrolled
in an inpatient drug program on November 3, 2014, is taking her recovery seriously, and

                                            6
wants to regain custody of Samantha. Mother continued to have a relationship with
Father after his release from prison, and asserted that he committed domestic violence
against her and physically abuses Samantha. Father attacked Mother’s younger brother
but Mother did not call police because she feared that Samantha would be removed from
her care. Mother ended her relationship with Father in July 2014.
       At the jurisdiction hearing on December 2, 2014, the social worker testified that
she did not assess whether Samantha could live with Mother at her residential treatment
center because DCFS did not recommend reunification services: Mother placed
Samantha at risk of harm by using drugs while the child was in her custody. Two
relapses are evidence of general neglect. The social worker noted that Mother was
previously enrolled in a diversion program as a result of a criminal drug arrest; then
Mother enrolled in an additional outpatient program. Mother dropped out of a third
program and is now in a fourth program.
       Mother testified that her relapse was caused by “personal problems,” namely
“verbal abuse.” Her current residential program allows children. She finds the program
helpful because she has better participation and receives more attention. She is willing to
test as often as the court demands, to regain custody of Samantha.
       County counsel reminded Mother that at a hearing on May 21, 2014, the court was
advised that Mother had poor drug program attendance and missed drug tests. She was
warned that DCFS would seek to remove Samantha from her care unless she improved
her attendance and took every drug test. Mother then missed more tests and “tested
dirty.” Mother admitted to being drug addicted since 2011, and her drug of choice is
meth. Samantha is not present when Mother uses meth; however, Mother is unsure how
long the drugs stay in her system. She felt that the drug treatment programs she attended
did not help. She does not know why she failed to call her 12-step program sponsor
before her recent relapse. Mother is still on step one of her 12-step program.
       Mother knew that if she relapsed, DCFS would remove Samantha from her care.
She expressed a desire “to work on my recovery, . . . on getting myself together to be a
better mom for Samantha and stop relapsing.” Mother does not believe that her drug use

                                             7
has harmed Samantha or caused her to neglect her daughter. She feels that Samantha
would be safe in her custody, in the rehabilitation program.
       The court sustained an allegation that Mother “has a history of illicit drug abuse
and is a current abuser of amphetamine and methamphetamine, which renders the mother
incapable of providing the child with regular care and supervision. On 9/22/14, the
mother had a positive toxicology screen for amphetamine and methamphetamine. On
4/10/14, the mother had a positive toxicology screen for amphetamine. On 9/22/14 and
on prior occasions in 2014, the mother was under the influence of amphetamine and
methamphetamine, while the child was in the mother’s care and supervision. The
mother’s substance abuse endangers the child’s physical health and safety, placing the
child at risk of physical harm, damage and danger.” The court found that “Father is not
offending on the petition” and that Mother “has exhausted her appropriate allotted time”
for reunification services.
       Over Mother’s objections, the court terminated its prior order placing Samantha in
her care, and ordered that the child be placed with Father. The court found that Mother
“has not made significant progress in resolving the problems that led to the [child’s]
removal from the home, and that she has not demonstrated the capacity and ability, both
to complete the objectives of the treatment plan and to provide for the [child’s] safety,
protection, physical and emotional well-being, and special needs. The court finds that
there is not a substantial probability that the [child] will be returned to the custody of
mother within the next period of review and terminates family reunification services.”
                                       DISCUSSION
       A supplemental petition is required if there are “facts sufficient to support the
conclusion that the previous disposition has not been effective in the rehabilitation or
protection of the child.” (Welf. & Inst. Code, § 387, subd. (b).) The petition “need not
allege any new jurisdictional facts, or urge different or additional grounds for dependency
because a basis for juvenile court jurisdiction already exists. [Citations.] The only fact




                                               8
necessary to modify a previous placement is that the previous disposition has not been
effective in protecting the child.” (In re T.W. (2013) 214 Cal. App. 4th 1154, 1161.)3
       The hearing on the supplemental petition has two facets. First, there is an
adjudication to determine (1) if the factual allegations are true and (2) if the previous
disposition was ineffective in protecting the child. (Cal. Rules of Court, rule
5.565(e)(1)(A)-(B); In re A.O. (2010) 185 Cal. App. 4th 103, 110.) Next, the court decides
in a disposition hearing whether the child should be removed from the current placement.
(In re Javier G. (2006) 137 Cal. App. 4th 453, 460-461.) We review the court’s order
under a substantial evidence standard, drawing all reasonable inferences in support of the
findings and viewing the record and witness testimony in favor of the order. (In re T.W.,
supra, 214 Cal.App.4th at pp. 1161-1162.)
       a. Adjudication
       The facts leading to the filing of the supplemental petition are undisputed. While
participating in court-ordered drug rehabilitation programs, Mother tested positive for
cannabinoids in July 2013; for amphetamines in April 2014; and for amphetamines and
meth in September 2014. The test results are uncontroverted. When confronted with the
allegations in the supplemental petition, Mother stated, “Yes. It’s all there and true, but
that’s why I’m here [in an inpatient drug program]. To take my recovery seriously and
get my daughter back. At the hearing, Mother conceded drug usage, attributing her
relapse to “personal problems.”
       Part of the sustained petition in March 2012 was that Mother’s unresolved history
of drug abuse prevents her from providing regular child care and supervision. Samantha
was removed from Mother’s care at disposition, because of the danger to her health and
safety, and the court ordered Mother to complete a full drug program with aftercare. The


3      Although the parties do not discuss the issue, a supplemental petition is deployed
when the child is removed from parental custody and placed in foster care. (Welf. & Inst.
Code, § 387, subd. (a).) Samantha was placed with Father, not in foster care. Perhaps
the concern was that Samantha might be placed in foster care because Father could not
take custody, given the sustained petition against him.


                                              9
evidence shows that Mother continued to abuse drugs since the jurisdiction/disposition
hearing. The juvenile court could reasonably find that its prior disposition—ordering
Mother to undergo drug rehabilitation—was ineffective. Enrollment in at least four drug
programs and random drug testing did not stop Mother from using cannabis, meth and
amphetamines.4 She admits to current drug use, with meth being her drug of choice,
even after Samantha was placed in her care and despite almost three years of
reunification services.
       The record amply supports the court’s findings that Mother has relapsed and is
using drugs (or never stopped using drugs), and that the prior disposition was ineffective
to halt Mother’s drug abuse and protect Samantha.
       b. Disposition
       At disposition on the supplemental petition, the court removed Samantha from
Mother’s care. It found that Mother’s inability to resolve her drug addiction, which led to
Samantha’s initial removal from the home, prevents Mother from providing for
Samantha’s safety, protection, physical and emotional well-being, and special needs.
Mother denies any nexus between her substance abuse and a risk of harm to Samantha.
       The standard for removal on a supplemental petition is the same as removal on an
original petition: there must be clear and convincing evidence of a substantial danger to
the physical health, safety, protection or physical or emotional well-being of the child if
left in parental custody and there is no reasonable means to protect the minor without
removal from parental custody. (Welf. & Inst. Code, § 361, subd. (c)(1); Kimberly R. v.
Superior Court (2002) 96 Cal. App. 4th 1067, 1077; In re Paul E. (1995) 39 Cal. App. 4th
996, 1000-1003.) The court need not wait until a child is actually harmed before ordering
removal, because dependency law is aimed at averting harm to the child. (In re T.W.,
supra, 214 Cal.App.4th at p. 1163.)



4     In October 2011, before Samantha was detained, Mother enrolled in a substance
abuse program, but attended only two sessions before she was expelled.


                                             10
       “The provision of a home environment free from the negative effects of substance
abuse is a necessary condition for the safety, protection and physical and emotional well-
being of the child.” (Welf. & Inst. Code, § 300.2.) As a child of tender years, Samantha
is entirely dependent upon her caregiver, so that “the absence of adequate supervision and
care poses an inherent risk to [her] health and safety.” (In re Rocco M. (1991)
1 Cal. App. 4th 814, 824.)
       Looking at the entire record, it is clear that there is a nexus between Mother’s
substance abuse and a serious risk of harm to Samantha. Soon after her initial removal
from Mother’s care, Samantha was evaluated and found to exhibit severely delayed
receptive skills and profoundly delayed language skills: though two years old at the time,
Samantha’s language skills were equivalent to those of a six- to nine-month-old child.
Once the caregiver enrolled Samantha in special needs programs, the child began to make
progress. Samantha’s delays may be reasonably attributed to Mother’s lack of
supervision and care, including proper feeding and mental stimulation. While Mother
was smoking “crystal meth,” Samantha was falling further and further behind her age
group in developing appropriate social and intellectual skills, which endangers her
emotional health and well-being.
       After Father’s release from prison, Mother displayed poor judgment by resuming
her relationship with him. Mother told DCFS that Father continued to commit domestic
violence against her, physically abused Samantha, and attacked her brother.5 It is
reasonable to infer that Mother’s addiction impairs her judgment, and led her to expose
herself and Samantha to Father’s violence, despite his many arrests and recent prison



5      DCFS is investigating Father’s continuing acts of domestic violence. Given
Father’s history, it is worrisome that Samantha lives with him, even under DCFS
supervision. Though Father is nonoffending on the supplemental petition, he is offending
on the original petition, and there is no evidence that he has ever taken responsibility for
his violent conduct or the drug abuse that led to the filing of the petition: the record only
shows Father’s denials that he ever did anything wrong, notwithstanding his multiple
convictions for drug and domestic violence crimes.


                                             11
sentence for battering Mother, thereby endangering Samantha’s physical health and
safety. DCFS need not prove that Samantha was physically harmed before it asks the
court to remove the child. (In re Joel H. (1993) 19 Cal. App. 4th 1185, 1199-1201.)
       Despite years of counseling and treatment, Mother has little insight into her
addiction. Twice in 2014, she falsely told the DCFS social worker that her positive drug
tests were due to “diet pills.” However, the pills Mother took would not produce positive
results for amphetamines or meth.
       A parent who undergoes lengthy drug treatment, then resumes drug use,
demonstrates “‘resistance to treatment.’” (See In re Levi U. (2000) 78 Cal. App. 4th 191,
200; In re William B. (2008) 163 Cal. App. 4th 1220, 1230.) After three years of
treatment, Mother showed an inability to overcome her addiction, which endangers
Samantha’s health and safety. Experience tell us that a chronic drug abuser, who resisted
prior court-ordered treatment, has a high risk of reabuse at odds with the child’s right to a
safe, stable, permanent home. (In re William B., at p. 1228.)
       The record shows, and Mother did not refute, that meth is an inherently dangerous
drug that causes hallucinations, sleep deprivation, anger, paranoia and depression.
During an interview with the DCFS social worker, Mother was pacing, unable to stay
focused, had dilated pupils and was paranoid. Given Mother’s concession that she has no
idea how long the drug remains in her system, the juvenile court could reasonably
conclude that Mother cannot safely care for a child of tender years while under the
influence of an inherently dangerous drug. “The fact that [Mother and Samantha] shared
a mother-daughter relationship does not require a different outcome” when the court is
confronted with chronic drug use and resistance to treatment. (In re Brooke C. (2005)
127 Cal. App. 4th 377, 382-383.)
       Mother argues that her enrollment “for the first time in a residential treatment
program” in November 2014 prevented the court from removing Samantha from her care.
This is Mother’s fifth program in three years. The court previously trusted Mother’s
promises to remain drug free while Samantha was in her care, to no avail. Mother
repeatedly failed to stay sober, even after taking parenting classes to learn her

                                             12
responsibilities to a young child, and knowing that DCFS would remove Samantha from
her care if she tested positive for drugs.
       Mother cannot remain in a residential drug treatment program forever and the
record shows that Mother has been unable to resist drugs on her own, demonstrating a
reluctance to attend or fully participate in outpatient or 12-step programs. The court tried
to implement reasonable alternatives to removal for three years, but Mother did not live
up to her obligation to provide a drug-free home for her child.
       Reunification services have been exhausted for a child removed from Mother’s
care at the age of one. Mother would have the court monitor her drug use indefinitely,
based on her as-yet unrealized promises to overcome her addiction, and without any
assurance that she will ever provide Samantha with a home environment free from the
pernicious effects of substance abuse. Removal from Mother’s custody is supported by
substantial evidence.
                                       DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                             BOREN, P.J.
We concur:


       ASHMANN-GERST, J.


       CHAVEZ, J.




                                              13